DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on November 23, 2020 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection which are withdrawn.
3.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush claims. Therefore, the claims were rejected and nonelected species held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome.  The claims were further searched to the full extent of claims 3 and 22, and further to the extent of the nonelected species shown below.
Claim Objections
4.	Claims 3 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1, 4, 8, 9, 20, 23, 25 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims refer to L as being one of two embodiments:  
    PNG
    media_image1.png
    93
    207
    media_image1.png
    Greyscale
.  However, there does not appear to be a structural difference between the embodiments.  Therefore, it is unclear whether L is directed to one or two embodiments.  Appropriate clarification is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim 

6.	Claims 2 and 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims refer to compounds what are not within the scope of the independent claim due to the definition of variable A.  See, for example, compounds on page 7 and page 32 which correspond to formula Ia’ with pyridine for variable A.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 4, 5, 8, 20, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malin et al.  The reference has an online publication date of October 20, 2014 which antedates the instant claims having an effective filing date of January 16, 2018 with priority claim to US Appl. 62,446,087 dated January 13, 2017.
	The reference teaches a method of administering
    PNG
    media_image2.png
    96
    165
    media_image2.png
    Greyscale
 in combination with morphine, wherein the compound has anti-nociceptive effects.  For example, see abstract, page 144, entire document.  Thus, the analgesia is produced via antinociception by modulation of NPFR2 function.  The compound corresponds to the instant claims in the following manner:  A=phenyl substituted with bromine; RL=R6=R7=R8=H; X=N(Rx=H).
8.	Claim(s) 20, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al.  The reference has an earliest publication date of 1982 which antedates the instant claims having an effective filing date of January 16, 2018 with priority claim to US Appl. 62,446,087 dated January 13, 2017.
	The reference teaches a method of administering guanabenz (
    PNG
    media_image3.png
    111
    211
    media_image3.png
    Greyscale
) with morphine to antinociceptive activity.  The compound corresponds to the instant claims in the following manner:  A=phenyl substituted with chlorine; RL=R6=R7=R8=H; X=N(Rx=H).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626